UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 7, 2007 PAB BANKSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Georgia 000-25422 58-1473302 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3250 North Valdosta Road, Valdosta, Georgia 31602 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (229) 241-2775 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Item 7.01. Regulation FD Disclosure. The following information is furnished pursuant to Item 2.02 “Results of Operations and Financial Condition” and Item 7.01 “Regulation FD Disclosure.”Consequently, it is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section.It may only be incorporated by reference in another filing under the Securities Exchange Act of 1934 or the Securities Act of 1933 if such subsequent filing specifically references this form 8-K. On November 7, 2007, the Registrant issued a press release announcing that it is scheduled to participate in an investor conference sponsored by Sandler O’Neill & Partners, L.P. in Naples, Florida on November 13, 2007.A copy of the press release and a copy of the materials that will be presented at the conference are attached hereto as Exhibit 99.1 and Exhibit 99.2 to this report and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (c) Exhibits: 99.1 Press Release dated November 7, 2007. 99.2 Sandler O’Neill East Coast Financial Services Conference Panel Presentation dated November 13, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PAB BANKSHARES, INC. (Registrant) Date: November 7, 2007 /s/ Donald J. Torbert, Jr. (Signature) Donald J. Torbert, Jr., Executive Vice President and Chief Financial Officer EXHIBIT INDEX Number Description 99.1 Press Release dated November 7, 2007. 99.2 Sandler O’Neill East Coast Financial Services Conference Panel Presentation dated November 13, 2007.
